Title: From George Washington to Bushrod Washington, 9 March 1796
From: Washington, George
To: Washington, Bushrod


          
            Dear Sir,
            Philadelphia 9th Mar: 1796
          
          Owing to some irregularity of the Post, your letter of the 29th Ulto did not reach my hands until 8 oclock last Night.
          I shall leave the management of the chancery business respecting Colvils estate entirely to you; not only for the purpose of closing it speedily, but effectually also; as I want to be quieted in this business, & to be finally done with it.
          Mr Keith has, to the present stage of the business, had the sole management of it; and can give you more correct information than it is in my power to do, of every thing relative to it. The vouchers, I presume were satisfactory, but where they are I know not; unless they were deposited with the accts; remain in the hands of Mr Keith, or (as I believe is the case with respect to some of them) are in the bundle I sent you. If I have any of them, they must be at Mount Vernon (packed up with other papers) and not to be got at unless I was there. But as I mean to put your letter to me, and this answer, with a flying seal, under cover to Mr Keith, he will I hope, give you all the information you may need, for the purpose of closing the business, before the closing of the present Chancery term.
          The personal Estate, as I presume you will be informed by Mr Keith, has been all accounted for; Nor is there any thing now owing to the Estate within my knowledge. Sydney George’s acct (which kept the matter open sometime) was the last, and the settlement of that, if I mistake not, was among the Papers I sent you. the whole of that matter being settled, or negociated by Mr William Tilghman. If it was not among the Papers sent you,

it was left with Mr Keith. With Affectionate regard I am always Yours
          
            Go: Washington
          
        